Exhibit 10.1



AAR CORP.

Fiscal 2021 Short-Term Incentive Plan



1.          Purpose.



The purpose of the AAR CORP. 2021 Short-Term Incentive Plan (“STIP”) is to
provide an incentive for selected senior executives of AAR CORP. (the “Company”)
and its subsidiaries to achieve the Company’s short-term performance goals by
providing them with an annual cash incentive payment based on the financial and
operating success of the Company.  The STIP payment for the fiscal year ending
May 31, 2021 (“Fiscal 2021”) will be based on Earnings Per Share, Working
Capital Turns and Strategic Objectives.



2.          Definitions.



(a)         “Board” means the Board of Directors of the Company.



(b)         “Bonus” means the annual cash incentive paid to a Participant under
this STIP for Fiscal 2021.



(c)         “Cause” means the Participant’s unsatisfactory performance or
conduct detrimental to the Company and its subsidiaries, as solely determined by
the Company.



(d)         “Committee” means the Compensation Committee of the Board (the
“Committee”).



(e)         “Company” means AAR CORP.



(f)         “Disability” means the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.



(g)         “Earnings Per Share” means adjusted diluted earnings per share from
continuing operations as disclosed by the Company in its periodic reports filed
with the Securities and Exchange Commission, excluding non-GAAP items included
on the Company’s quarterly earnings releases, special charges or unusual or
infrequent items incurred during the performance period, and as may be adjusted
for changes in generally accepted accounting principles.



(h)         (h) “Fiscal 2021” means the Company’s fiscal year ending May 31,
2021.



(i)          “Participant” means any active executive of the Company or
subsidiary who has been selected by the Committee as eligible to earn a Bonus
under the STIP.



(j)          “Retirement” means the Participant’s voluntary termination of his
employment, or his termination of employment by the Company or a subsidiary
without Cause, when he has (i) attained age 65 or (ii) attained age 55 and his
age plus the number of his consecutive years of service with the Company and
subsidiaries is at least 75.



(k)         “Salary” means a Participant’s base annual salary earned during
Fiscal 2021 while a Participant.



(l)          “STIP” means this AAR CORP. 2021 Short-Term Incentive Plan.







--------------------------------------------------------------------------------

(m)        “Strategic Objectives” means the qualitative performance goals set by
the Committee at its first meeting of Fiscal 2021.



(n)         “Working Capital Turns” means net sales from continuing operations
divided by average working capital, where working capital is defined as net
accounts receivable plus net inventories minus accounts payable, excluding
non-GAAP items included on the Company’s quarterly earnings releases, special
charges or unusual or infrequent items incurred during the performance period,
and as may be adjusted for changes in generally accepted accounting practices.



3.          Administration.



The STIP shall be administered by the Committee. The Committee has full
authority to select the senior executives eligible to participate in the STIP
and determine when the senior executive’s participation in the STIP will begin
and end. Subject to the express provisions of the STIP, the Committee shall be
authorized to interpret the STIP and to establish, amend and rescind any rules
and regulations relating to the STIP and to make all other determinations deemed
necessary or advisable for the proper administration of the STIP. The
determinations of the Committee in the proper administration of the STIP shall
be conclusive and binding.



4.          Eligibility and Participation.



Participation in the STIP is limited to those senior executives of the Company
or a subsidiary who the Committee designates as Participants. When the Committee
selects an executive to become a Participant under the STIP, it shall designate
the date as of which the executive’s participation shall begin.



5.          Annual Bonus Awards.



(a)         Determination of Participants, Performance Goals and Target Bonus
Amounts. In the beginning of Fiscal 2021, the Committee shall (i) determine the
Participants for Fiscal 2021, (ii) establish threshold, target and maximum
Earnings Per Share and Working Capital Turns performance goals, and (iii)
approve the target Bonus payment for each Participant expressed as a percentage
of the Participant’s Salary.



(b)        Bonus Payment. As soon as reasonably practicable after the end of
Fiscal 2021, the Committee shall determine the extent to which each of the
Earnings Per Share and Working Capital Turns targets and the Strategic
Objectives were attained for Fiscal 2021. The Bonus payable to each Participant
will be equal to the sum of (i) 40% of the Participant’s target Bonus multiplied
by the applicable Earnings Per Share Multiplier Percentage, (ii) 20% of the
Participant’s target Bonus multiplied by the Working Capital Turns Multiplier
Percentage and (iii) 40% of the Participant’s target Bonus multiplied by the
applicable Strategic Objectives Multiplier Percentage as determined by the
Committee in its discretion (except in each case for such lower amounts as
otherwise determined by the Committee in its discretion):



Earnings Per Share (40%)



Working Capital Turns (20%)



Percentage
Achievement Level

    

Multiplier
Percentage

    

Percentage Achievement
Level

    

Multiplier
Percentage

 

Below Threshold (<75%)



0

%  

Below Threshold (<75%)



0

%

Threshold (75%)



50

%  

Threshold (75%)



50

%

Target (100%)



100

%  

Target (100%)



100

%

Maximum (125%)



200

%  

Maximum (125%)



200

%





-2-

--------------------------------------------------------------------------------

Achievement of Earnings Per Share and Working Capital Turns targets between
established ranges will be paid out on a straight-line basis within the targeted
payout ranges, up to the maximum 200% payout. The Committee shall use its
discretion to determine the Multiplier Percentage and payout range for
achievement of the Strategic Objectives, up to a maximum 200% payout.



6.          STIP Limitations.



Notwithstanding Section 5, (a) the Committee retains full discretion to
determine whether any Bonus will be payable for Fiscal 2021, regardless of
performance results and (b) no Bonus shall be paid under the STIP to a
Participant whose employment with the Company and all subsidiaries terminates
during Fiscal 2021 unless the termination is due to death, Disability or
Retirement, or as otherwise approved by the Committee. If the Participant
terminates during Fiscal 2021 due to death, Disability or Retirement, the
Participant shall be entitled to a pro rata portion of the Bonus the Participant
would have earned under the STIP had the Participant remained employed through
the end of Fiscal 2021. Such Bonus will be paid at the same time Bonuses are
paid to active Participants, unless otherwise directed by the Committee.



7.          Payment of Bonuses.



A Participant’s Bonus for Fiscal 2021 shall be paid in cash to the Participant,
or to the Participant’s beneficiary (or beneficiaries) in the event of the
Participant’s death, within three months after the end of Fiscal 2021, unless
the Participant has previously elected to have all or a portion of the Bonus
deferred in accordance with the AAR CORP. Supplemental Key Executive Retirement
Plan. The Company shall deduct all taxes required by law to be withheld from all
Bonus payments.



8.          No Assignment.



Except in the event of a Participant’s death, the rights and interests of a
Participant under the STIP shall not be assigned, encumbered or transferred.



9.          Termination of Participation.



The Committee reserves the right to cancel a Participant’s participation in the
STIP at any time.



10.         Employment Rights.



Nothing contained in the STIP shall be construed as conferring a right upon any
Participant to continue in the employment of the Company or any subsidiary.



11.         Amendment/Termination.



The Board may either amend or terminate the STIP at any time, without the
consent of the Participants and without the approval of the stockholders of the
Company; provided, that such modification or elimination shall not affect the
obligation of the Company to pay any Bonus after it has been determined by the
Committee under the STIP.

-3-

--------------------------------------------------------------------------------